Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In a preliminary amendment filed 6/30/2022, claims 1-13 were canceled. Claims 14-30 are new, pending and considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/2022 and 3/30/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: A PRODUCTION MANAGEMENT APPARATUS, SYSTEM AND PROGRAM FOR MANAGING A GROUP OF MANUFACTURED PRODUCTS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 14-24 and 26-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-24 and 26-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15 and 16 recite the limitation "the same delivery destination and the same delivery date."  There is insufficient antecedent basis for this limitation in the claim.

Claims 26-29 depend on Claims 15-16 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim limitations “a group creation unit,” “a schedule creation unit,” and “a display control unit” of claims 14 and 24 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the Applicant’s Specification is devoid of any structural elements that perform the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a group creation unit,” “a schedule creation unit,” and “a display control unit” in claims 14 and 24.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 15-23 and 26-30 depend on Claims 14 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 14-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed apparatus in claims 14-23, 26-30; the claimed system in claim 24 and the claimed non-transitory computer readable medium in claim 25 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 14-30.

In accordance with Step 2A, Prong One, claims 14-30, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

a step of creating in accordance with predetermined conditions at least one group that includes at least one of a plurality of products to be manufactured; 
a step of creating a schedule for manufacturing the plurality of products for each of the at least one group; and 
a step of displaying on a display unit a list of an individual schedule for a target group from among the schedule, together with information on a task for manufacturing each of the at least one of the plurality of products included in the target group, the target group being assigned to a designated worker from among the at least one group.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for managing and scheduling a production work process, which is a business relation for managing and scheduling workers. Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a management apparatus;” “a management system comprising a management apparatus and a terminal apparatus;” and a “non-transitory computer readable medium;” for receiving/transmitting data; processing data (e.g. “creating in accordance with predetermined conditions at least one group that includes at least one of a plurality of products to be manufactured;” “a step of creating a schedule for manufacturing the plurality of products for each of the at least one group;” etc.); storing data; displaying data  (i.e. “displaying on a display unit a list of an individual schedule for a target group from among the schedule;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – ““a management apparatus;” “a management system comprising a management apparatus and a terminal apparatus;” and a “non-transitory computer readable medium.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of managing and scheduling a production work process) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0025, that “each terminal apparatus 120 includes display unit 121 and operation unit 122 in addition to the same configuration as server apparatus 110. Display unit 121 displays various screens that indicate a task schedule for manufacturing products. For example, a liquid crystal display may be used as display unit 121. Operation unit 122 accepts various kinds of operations input by a user via the screen displayed on the display unit 121. For example, a keyboard, a mouse, or a touch panel may be used as operation unit 122. FIG. 1 shows an example in which terminal apparatus 120 is a personal computer. However, terminal apparatus 120 is not limited to a personal  computer, and may be any device such as a tablet terminal or a smartphone if it can display a screen provided from server apparatus.“ As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 15-23 and 26-30 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14, 17-20, 24-25 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et. al. (US Patent Application Publication, 2020/0184692, hereinafter referred to as Yang).

As per Claim 14, Yang discloses a management apparatus comprising: 

a)	a group creation unit that creates in accordance with predetermined conditions at least one group that includes at least one of a plurality of products to be manufactured (Yang: ¶0030-0031 and 0048-0049: A control apparatus includes a creation section that creates a product manufacturing unit or lot. A lot is a set or plurality of products manufactured under the same conditions.); 

b)	a schedule creation unit that creates a schedule for manufacturing the plurality of products for each of the at least one group (Yang: ¶0048-0050 and 0063-0064: A control apparatus includes a creation section that creates a product manufacturing unit or lot. In the creation of a product manufacturing unit, a time sequence that details the start times and planned end times for each manufacturing step is created and plotted in a time chart.); and 

c)	a display control unit that displays on a display unit a list of an individual schedule for a target group from among the schedule, together with information on a task for manufacturing each of the at least one of the plurality of products included in the target group, the target group being assigned to a designated worker from among the at least one group (Yang: ¶0047-0049: A display can provide a visualization of the manufacturing status of a product manufactured through a plurality of manufacturing steps in a lot order. The manufacturing steps are displayed along a time axes [i.e. schedule]. See Fig. 4 where an operator or man attribute is assigned to the product manufacturing lot.).

Claims 24 and 25 recite limitations already addressed by the rejection of claim 14; therefore, the same rejection applies.

As per Claim 17, Yang discloses the management apparatus according to claim 14, wherein the display control unit displays on the display unit a Gantt chart that represents the schedule for each of the at least one group for each of at least one worker (Yang: Figs. 5-8 and 0002, 0026, 0046-0047 and 0069: A Gantt chart is a convention used technique for visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps in order. The Gantt chart includes a plurality of manufacturing steps arranged in time sequence along a vertical axis and time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps. For each manufacturing unit (lot), the start time or the end time of each manufacturing step is plotted on the time axis of that manufacturing step, and the start times or the end times plotted on the time axes arranged in parallel are connected to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit. See Figs. 5-8 where the display object identifies the status of the man attribute or operator assigned to different steps in the manufacturing process.).

As per Claim 18, Yang discloses the management apparatus according to claim 14, wherein the display control unit displays on the display unit the list of the individual schedule together with progress information on the task for manufacturing each of the at least one of the plurality of products included in the target group (Yang: Figs. 5-8 and 0002, 0026, 0046-0047 and 0069: For each manufacturing unit (lot) [target group], the start time or the end time of each manufacturing step is plotted on the time axis of that manufacturing step, and the start times or the end times plotted on the time axes arranged in parallel are connected to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit. A visualization system provides a technique for visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps in time sequence order (time schedules). See Figs. 5-8 where the display object identifies the status of the man attribute or operator assigned to different steps in the manufacturing process.).

As per Claim 19, Yang discloses the management apparatus according to claim 14, wherein the plurality of products is manufactured using a plurality of manufacturing processes, and the list of the individual schedule includes status information on a task in a manufacturing process, from among the plurality of manufacturing processes, carried out immediately prior to a target manufacturing process carried out by the designated worker (Yang: Figs. 5-8 and 0026, 0046-0047 and 0069: A visualization system provides a technique for visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps in time sequence order (time schedules). See Figs. 5-8 where the display object identifies the status of the man attribute or operator assigned to different steps in the manufacturing process. Examiner notes that the visualization of the manufacturing steps carried out in order would display the tasks carried out immediately prior to a target or particular manufacturing process.).

As per Claim 20, Yang discloses the management apparatus according to claim 14, wherein the list of the individual schedule includes status information on a task in a target manufacturing process carried out by the designated worker (Yang: Figs. 5-8 and 0026, 0046-0047 and 0069: A visualization system provides a technique for visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps in time sequence order (time schedules). See Figs. 5-8 where the display object identifies the status of the man attribute or operator assigned to different steps in the manufacturing process.).

As per Claim 30, Yang discloses the management apparatus according to claim 19, wherein the list of the individual schedule includes status information on a task in a target manufacturing process carried out by the designated worker (Yang: Figs. 5-8 and 0026, 0046-0047 and 0069: A visualization system provides a technique for visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps in time sequence order (time schedules). See Figs. 5-8 where the display object identifies the status of the man attribute or operator assigned to different steps in the manufacturing process.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-16 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et. al. (US Patent Application Publication, 2020/0184692, hereinafter referred to as Yang) in view of Wada et al. (US Patent Application Publication, 2019/0171865, hereinafter referred to as Wada).

As per Claim 15, Yang discloses the management apparatus according to claim 14.

Yang does not explicitly disclose; however, Wada discloses wherein the predetermined conditions include a condition that the at least one of the plurality of products has the same delivery destination and the same delivery date, and the at least one of the plurality of products included in the at least one group satisfies the predetermined conditions (Wada: ¶0042-0046: During item recognition, it is determined which manufacturing conditions are similar for items, in order to group them together. The manufacturing conditions include delivery date and location.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine Yang with Wada’s manufacturing conditions for grouping products because the references are analogous/compatible since each is directed toward features for managing the manufacturing of products in a lot or group, and because incorporating Wada’s manufacturing conditions for grouping products in Yang would have served Yang’s pursuit of effectively creating a lot where products to be manufactured are under the same conditions (See Yang, 31 and ¶0048) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Yang discloses the management apparatus according to claim 14… using a diagram already used for another product manufactured by a worker… and the schedule creation unit assigns to the worker a task of manufacturing the at least one group (Yang: ¶0047-0049: A display can provide a visualization of the manufacturing status of a product manufactured through a plurality of manufacturing steps in a lot order. The manufacturing steps are displayed along a time axes [i.e. schedule]. See Fig. 4 where an operator or man attribute is assigned to the product manufacturing lot.).

Yang does not explicitly disclose; however, Wada discloses wherein the predetermined conditions further include a condition that the at least one of the plurality of products that has the same delivery destination and the same delivery date is to be manufactured… the at least one of the plurality of products included in the at least one group satisfies the predetermined conditions (Wada: ¶0042-0046: During item recognition, it is determined which manufacturing conditions are similar for items, in order to group them together. The manufacturing conditions include delivery date and location.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine Yang with Wada’s manufacturing conditions for grouping products because the references are analogous/compatible since each is directed toward features for managing the manufacturing of products in a lot or group, and because incorporating Wada’s manufacturing conditions for grouping products in Yang would have served Yang’s pursuit of effectively creating a lot where products to be manufactured are under the same conditions (See Yang, ¶0031 and ¶0048) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 26, Yang in view of Wada discloses the management apparatus according to claim 15… using a diagram already used for another product manufactured by a worker… and the schedule creation unit assigns to the worker a task of manufacturing the at least one group (Yang: ¶0047-0049: A display can provide a visualization of the manufacturing status of a product manufactured through a plurality of manufacturing steps in a lot order. The manufacturing steps are displayed along a time axes [i.e. schedule]. See Fig. 4 where an operator or man attribute is assigned to the product manufacturing lot.).

Yang does not explicitly disclose; however, Wada discloses wherein the predetermined conditions further include a condition that the at least one of the plurality of products that has the same delivery destination and the same delivery date is to be manufactured… the at least one of the plurality of products included in the at least one group satisfies the predetermined conditions (Wada: ¶0042-0046: During item recognition, it is determined which manufacturing conditions are similar for items, in order to group them together. The manufacturing conditions include delivery date and location.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine Yang with Wada’s manufacturing conditions for grouping products because the references are analogous/compatible since each is directed toward features for managing the manufacturing of products in a lot or group, and because incorporating Wada’s manufacturing conditions for grouping products in Yang would have served Yang’s pursuit of effectively creating a lot where products to be manufactured are under the same conditions (See Yang, 31 and ¶0048) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 27, Yang in view of Wada discloses the management apparatus according to claim 15, wherein the display control unit displays on the display unit a Gantt chart that represents the schedule for each of the at least one group for each of at least one worker (Yang: Figs. 5-8 and 0002, 0026, 0046-0047 and 0069: A Gantt chart is a conventions used technique for visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps in order. The Gantt chart includes a plurality of manufacturing steps arranged in time sequence along a vertical axis and time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps. For each manufacturing unit (lot), the start time or the end time of each manufacturing step is plotted on the time axis of that manufacturing step, and the start times or the end times plotted on the time axes arranged in parallel are connected to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit. See Figs. 5-8 where the display object identifies the status of the man attribute or operator assigned to different steps in the manufacturing process.).

As per Claim 28, Yang in view of Wada discloses the management apparatus according to claim 16, wherein the display control unit displays on the display unit a Gantt chart that represents the schedule for each of the at least one group for each of at least one worker (Yang: Figs. 5-8 and 0002, 0026, 0046-0047 and 0069: A Gantt chart is a conventions used technique for visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps in order. The Gantt chart includes a plurality of manufacturing steps arranged in time sequence along a vertical axis and time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps. For each manufacturing unit (lot), the start time or the end time of each manufacturing step is plotted on the time axis of that manufacturing step, and the start times or the end times plotted on the time axes arranged in parallel are connected to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit. See Figs. 5-8 where the display object identifies the status of the man attribute or operator assigned to different steps in the manufacturing process.).

As per Claim 29, Yang in view of Wada discloses the management apparatus according to claim 26, wherein the display control unit displays on the display unit a Gantt chart that represents the schedule for each of the at least one group for each of at least one worker (Yang: Figs. 5-8 and 0002, 0026, 0046-0047 and 0069: A Gantt chart is a conventions used technique for visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps in order. The Gantt chart includes a plurality of manufacturing steps arranged in time sequence along a vertical axis and time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps. For each manufacturing unit (lot), the start time or the end time of each manufacturing step is plotted on the time axis of that manufacturing step, and the start times or the end times plotted on the time axes arranged in parallel are connected to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit. See Figs. 5-8 where the display object identifies the status of the man attribute or operator assigned to different steps in the manufacturing process.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et. al. (US Patent Application Publication, 2020/0184692, hereinafter referred to as Yang) in view of Arana et al. (US Patent Application Publication, 2018/0032065, hereinafter referred to as Arana).

As per Claim 21, Yang discloses the management apparatus according to claim 14… the display control unit displays on the display unit the schedule (Yang: ¶0047-0049: A display can provide a visualization of the manufacturing status of a product manufactured through a plurality of manufacturing steps in a lot order. The manufacturing steps are displayed along a time axes [i.e. schedule]. See Fig. 4 where an operator or man attribute is assigned to the product manufacturing lot.).

Yang does not explicitly disclose; however, Arana discloses wherein the group creation unit additionally creates at least one subgroup that includes at least one of the plurality of products in accordance with another condition that is different from the predetermined conditions, the schedule creation unit additionally creates a schedule for each of the at least one subgroup, and… the schedule for each of the at least one subgroup (Arana: ¶0032, 0037-0040, 0048-0049, 0068: The planning system identifies common characteristics between different products. The planning system groups products into generated families based on similarities of characteristics. Within a family, the planning system can group products into lots based on similarity of products. For example, lots can be assigned where products have identical geometries. A scheduling module can allocate resources and determine time sequences for lots within a family Examiner notes that the lots represent subgroups in the families, such that the differences between lots in a family may be not having identical geometries.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine Yang with Arana’s manufacturing conditions for grouping and scheduling products because the references are analogous/compatible since each is directed toward features for managing the manufacturing of products in a lot or group, and because incorporating Arana’s manufacturing conditions for grouping and scheduling products in Yang would have served Yang’s pursuit of effectively creating a lot where products to be manufactured are under the same conditions (See Yang, ¶0031 and ¶0048) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et. al. (US Patent Application Publication, 2020/0184692, hereinafter referred to as Yang) in view of Arana et al. (US Patent Application Publication, 2018/0032065, hereinafter referred to as Arana) in further view of Wada et al. (US Patent Application Publication, 2019/0171865, hereinafter referred to as Wada).

As per Claim 22, Yang in view of Arana discloses the management apparatus according to claim 21.

 Yang does not explicitly disclose; however, Wada discloses wherein the other condition includes a condition that the at least one of the plurality of products has the same color or is made of the same material (Wada: ¶0018 and 0056: Manufactured items in the same item group have the same manufacturing condition, such as being painted the same color. See ¶0045 where material is a manufacturing condition, as well.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine Yang with Wada’s manufacturing conditions for grouping products because the references are analogous/compatible since each is directed toward features for managing the manufacturing of products in a lot or group, and because incorporating Wada’s manufacturing conditions for grouping products in Yang would have served Yang’s pursuit of effectively creating a lot where products to be manufactured are under the same conditions (See Yang, ¶0031 and ¶0048) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et. al. (US Patent Application Publication, 2020/0184692, hereinafter referred to as Yang) in view of Yoshizawa et al. (US Patent, 5,442,561, hereinafter referred to as Yoshizawa).

As per Claim 23, Yang discloses the management apparatus according to claim 14.

Yang does not explicitly disclose; however, Yoshizawa discloses wherein the plurality of products is manufactured using a plurality of manufacturing processes, and when there is a delay in the schedule for a target manufacturing process, from among the plurality of manufacturing processes, carried out to manufacture the at least one of the plurality of products included in the at least one group, the display control unit displays a warning on the schedule for a manufacturing process that is prior to the target manufacturing process (Yoshizawa: Fig. 18 and Col. 6, lines 30-55; Col. 25: In monitoring the production progress of at least one article in a lot, it is determined if there are any delays in the executed production schedule. If a delay is unavoidable in the process schedule, a warning is generated and communicated to the online scheduler.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine Yang with Yoshizawa’s manufacturing scheduling of lots because the references are analogous/compatible since each is directed toward features for managing the manufacturing of products in a lot or group, and because incorporating Yoshizawa’s manufacturing scheduling of lots in Yang would have served Yang’s pursuit of effectively visualizing the manufacturing status of a product manufactured
through a plurality of manufacturing steps in order, and visualizing any change (See Yang, ¶0001) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Owens Jr. et al. (US 2014/0278703): Some embodiments provide systems and methods of managing enterprise resources including providing a plurality of process modules for managing resources associated with a plurality of processes.

Steinbach et al. (US 2007/0219835): An electronic data structure, tangibly embodied in an electronic information carrier, models a manufacturing process, and a computer-implemented method that generates and that uses the data structure. The data structure includes a header structure comprising planned time duration information for a defined manufacturing operation of the manufacturing process. The data structure also includes a resource capacity requirement structure linked to the header structure. The resource capacity requirement structure includes, firstly, planned resource capacity requirement information for a defined resource used in the manufacturing operation, and secondly, planned time refinement information that defines, within the header time duration information, a further refined timeframe during which the defined resource is estimated to be consumed.

Fontanot et al. (US 2011/0130856): A method and a system execute a scheduled production process having an execution duration within a production schedule executed by a manufacturing execution system. The method includes defining within the production process a resource required for the execution of the production process and defining for the resource a sequence-dependent setup sub-process having a setup duration, a productive sub-process and a sequence-dependent teardown sub-process. The production process is scheduled with a start-time. At a predetermined period at the start-time of the production process, the production process for dispatching and subsequent executing is confirmed. In response to the confirmation, individual production processes are created for the sequence-dependent setup sub-process, the production sub-process and the teardown sub-process. The created individual production processes are linked together by precedence constraints defining a sequence of the created individual production processes. The production schedule is rescheduled through replacing the production process by the created individual production processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683